 DONAHUE BEVERAGESDonahue Beverages,Inc. and Chauffeurs,Teamstersand Helpers Union Local 633, a/w InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America.Cases 1-CA-8069 and1-RC-11923October 10, 1972DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY, AND PENELLOOn August 8, 1972, Administrative Law Judge 1Fannie M. Boyls issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda brief supporting the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusionsof the Administrative Law Judge and toadopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Donahue Beverages, Inc.,Keene, New Hampshire, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.1The title of"TrialExaminer"was changedto "Administrative LawJudge"effectiveAugust 19, 1972.2 TheRespondent has excepted to certain findingsmade by the Adminis-trative LawJudge.It is the Board's establishedpolicy not to overrule anAdministrativeLaw Judge's resolutions with respectto credibilityunless theclear preponderance of all of the relevant evidence convinces us that theresolutions were incorrect.StandardDry Wall Products, Inc,91 NLRB 544,enfd. 188 F.2d 362 (C.A. 3). We have carefullyexamined therecord and findno basis for reversing her findings.We alsofind no merit in Respondent'scontention that the Administrative Law Judge was biased and prejudiced.In agreeing with the Administrative Law Judge that Respondent viola-ted Section 8(a)(5) and(1) of the Act,we do not rely on the rationale of thecases cited in In.13 of the Administrative Law Judge'sDecision.Instead, webelieve that the extensive 8(a)(1) and(3) conduct-that outlinedin the sec-ond paragraph of sec.F of the Decision as well as the discriminatory treat-ment of employee Neil Begley,not specifically mentioned therein-whenviewed in light of Respondent's refusal to bargain warrants the 8(a)(5) and(1) finding.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASE581FANNIE M. BoyLs, Trial Examiner: Case l-CA-8069was initiated by a charge and amended charge filed re-spectively on January 25 and March 30, 1972. As the resultof objections to conduct affecting results of the electionfiled in Case 1-RC-11923 on March 8, 1972, which includedissues similar to those alleged as unfair labor practices in thecomplaint case, the two cases were consolidated and a com-plaint was issued on April 28, 1972. The issues raised in theconsolidatedcases arewhether Respondent discriminatori-ly laid off an employee, Neil Begley, constructively dis-charged another, Edward Fannie, Jr., and engaged invarious acts of interrogation and threats prior to the repre-sentation election, which the Union lost, in order to defeattheUnion and discourage membership in the Union inviolation of Section 8(a)(1) and (3) of the Act, and whetherRespondent unlawfully refused to recognize and bargainwith the Union on the basis of union cards signed by amajority of its employees prior to the alleged unfair laborpractices, in violation of Section 8(a)(5) and (1) of the Act.Respondent's answer denies that it engaged in any of theunfair labor practices alleged. A hearing in these consolidat-ed cases was held before me at Keene, New Hampshire, onJune 7, 1972. Subsequent to the hearing counsel for theGeneral Counsel and for Respondent filed helpful briefs.Upon the entire record in these proceedings, upon myobservation of the demeanor of the witnesses who testified,and after a careful consideration of the briefs, I make thefollowing:FINDINGS OF FACTITHE BUSINESSOF THE COMPANYRespondent, a New Hampshire corporation,maintainsitsprincipal office and place of business in Keene, NewHampshire, where it is engaged in the sale and distributionof beer, ale, and related products. During thecourse andconduct of its business it annually purchases products val-ued in excess of $50,000 from points outside the State ofNew Hampshire.Its gross annual volume of business ex-ceeds $500,000. Upon the basis of these admitted facts, Ifind that Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDChauffeurs, Teamsters and Helpers Union Local 633,a/w International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, herein called theUnion, is a labor organization within the meaning of Sec-tion 2(5) of the Act.199 NLRB No. 84 582DECISIONSOF NATIONALLABOR RELATIONS BOARDIIITHE UNFAIR LABOR PRACTICESA. Background..Respondent Grants WageIncreases and Other Benefits inJuly 1971in Return forEmployees'Agreementto Abandon Union ActivitiesIn July 1971 after Respondent's three truckdrivers,Parker LaPoint, Neil Begley and Edward Fannie, discussedthe advisability of joining the Union in order to better theirworking conditions, Fannie told General Manager JackFriel and Warehouse Manager Ralph Symonds that theemployees were thinking of joining the Union. Friel askedthat the employees wait until he had an opportunity to talkto Respondent's officials in Manchester about the matterbefore making any final decision. A few days later, Frielcalled Fannie into his office and asked him what the em-ployees wanted. Fannie said that they wanted a raise in pay,some kind of insurance policy, and ramps for their trucks.Friel stated that he would grant the employees a $10 a weekraise, would see about an insurancepolicy and would try toget ramps for the trucks. Friel also told Begley that he wouldgive the employees a $10 a week raise if they forgot aboutthe Union and Begley agreed to do so. Friel did thereaftergrant the employees the promised raise and provided rampsfor their trucks.On the same or the following day, Warehouse ManagerSymonds told Fannie that the Manchester office had been"excited" about the possibility of Fannie starting a unionagain and told Fannie that if he did so again, he wouldprobably lose his job.tB.MajorityinUnit Join Union inJanuary 1972; RespondentRefuses toBargainOn January 17, 1972, pursuant to an appointmentmade by employee Fannie with Union Representative Pip-er, the three employees above mentioned-who constitutedall of the employees in the appropriate bargaining unit whowere then working-went to the union headquarters andsigned cards designating the Union as their bargaining rep-resentative? These three cards, all dated January 17, 1972,were received in evidence.On the following day, January 18, Union Representa-tive Piper telephoned Respondent's offices, identified him-self, and asked to speak to General Manager Friel. Friel wasnot in his office at the moment and Piper left word that hewould telephone or come to the plant later that morning.Friel received this message shortly thereafter and imme-diately sought out Fannie to inquire whether the latter knew1The above findings are based upon the mutually corroborated and unde-med testimony of Fannie,Begley and Friel.Z It is undisputedthat the appropriatebargaining unit consists of:All truckdnvers,'helpers and warehousemenemployed by the Employerat its Keene,New Hampshire location,excluding office clericalemploy-ees, professional employees,guards, working foremen and other supervi-sors as defined in the Act.In addition to the three truckdnvers,there was one other employee in theunit-Berme Richmond,a helper,who had been on layoff status and work-mg elsewhere since January1, 1972.the meaning of the call. After he told Fannie about the call,Fannie informed Friel that he and the other two drivers,LaPoint and'Begley, had signed union cards on the preced-ing night.Friel left the plant that day, as he testified, to avoidtalking to the union representative but it is conceded that,either on that day or the next, he received a letter from theUnion in which a request for bargaining was made. It is alsoconceded that on or about January 18 and at all timesthereafter Respondent has refused to bargain with the Un-ion.3C. Sequenceof EventsFollowing Noticeto Respondent that its Drivershad Joined the UnionOn the afternoon of January 18 WarehouseManagerSymonds told drivers LaPoint and Fannie, "We've got tolay Neil [Begley] off. He makes too much money. More thanBernie [Richmond] does and we've got to lay him off."Richmond at that time was on layoffstatuswith Respon-dent and working at another job. Begley was out on a route,delivering beer.When Begley returned at about 2:30 p.m.he first learned from Fannie of Symonds' intention to layhim off. Shortly thereafter Symonds told him, "I've got tolay you off, although it's not my idea, because you makemore money than Bernie, and it's got to be done." Symondsstated that he would be laid off on Friday, January 21. Thislayoff, alleged to have been discriminatorily motivated, willbe treated in more detail,infra.On the following day, Wednesday, January 19, Fannie,in the presence of LaPoint, mentioned to Symonds that hehad told General Manager Friel on the preceding day about.the drivers having signed union cards on Monday night.Symonds asked the men why they had signed the cards andFannie explained why. According to Fannie's credited testi-mony, Symonds replied, "You know it won't do any good.They'lljust close the office down and work out of Manches-ter." He added, "You know, they're going to get rid of youfor this, because you have done this before, and I told youbefore."On the same morning, after Fannie had finished load-ing trucks, Symonds instructed Fannie to go with LaPointto Hanover (a long trip which was not a part of Fannie'snormal work) and stated that Begley would unload a trailerexpected during the afternoon-work which Fannie wouldnormally have done. This was the first of aseries of assign-ments made to Fannie, which the General Counsel contendsconstituted more arduous or less agreeable work, culminat-ing on March 1 in what is alleged to be a constructivedischarge of Fannie. This issue will be treatedinfra.On Friday, January 21, the last day on which Begleyworked, Symonds told Begley and LaPoint that he couldnot understand why they wanted to join the Union and thatunder the Union they would not have set starting times orthe starting times might be changed. Begley responded thatSymonds was "presupposing a contract that doesn't exist"3 Following a series of unfair labor practiceshereinafterdescribed,a repre-sentationelection pursuantto an agreement for consent election was con-ducted on March 1, 1972. The Unionlost this election and thereafter filedtimely objections, alleging as grounds for setting aside the results of theelection substantiallythe same matters alleged in the complaint. DONAHUE BEVERAGESand Symonds acknowledged that Begley might be right. Hestated, however: "What ifmanagementshould close thisplant and deliver the beer from Manchester?"4On the following Tuesday, January 25, as Symonds wason a forklift unloading a trailer of beer from Silver Brothers,the driver of the trailer, in Fannie's presence, started taunt-ing Symonds with statements about how the employeeswould be better off with the Union and would have morebargaining power and job security. Symonds became veryangry and said, "I'll get even with that son-of-a-bitch forgoing over my head. I'll get even with him one way oranother." This threat, I find, was directed against Fanniewho was primarily responsible for the employees joining theUnion. Symonds instructed Fannie to finish unloading thetrailer and Fannie did so .5The conduct of Warehouse Manager Symonds in inter-rogating employees as to why they had signed union cards,in threatening that Respondent would close the office downand operate out of Manchester, and in threatening thatRespondent would get rid of Fannie for bringing the Unionin and that he, Symonds, would get even with Fannie forgoing over his head to bring the Union in, clearly consti-tuted interference, restraint, and coercion of the employeesin the exercise of their Section 7 rights and was in violationof Section 8(a)(1) of the Act. Respondent's contention thatSymonds was acting contrary to instructions from Friel torefrain from discussing the Union with employees does notabsolve Respondent from responsibility for Symonds' coer-cive acts. Symonds was a responsible management repre-sentative, in full charge of the warehouse, out of which allthe employees in the unit worked and his was the voice ofauthority for those working under him.Apparently because the complaint alleged that Friel,on or about January 18, had interrogated employees as totheirunionmembership,activities,anddesires,Respondent's counsel at the hearing questioned Friel as towhether he had interrogated any of the employees abouttheir union activities. In response to that question, Frieltestified that after receiving a copy of a charge filed by theUnion (which would be about January 26), he was "quiteincensed" and called each employee into his office andasked each: "Have I ever been unfair to you men? Have 'Iever talked to you against the Union? Have I ever tried tocoerce you against the Union?" and that when each repliedin the negative, he asked, "Why was I named in this com-plaint?" Each employee replied that he guessed it was be-cause Friel was general manager of Respondent. TheGeneral Counsel in his brief asks that I find a violation ofSection 8(a)(1) of the Act based upon Friel's testimony.However, in view of the fact that this incident was notalleged in the complaint as an unfair labor practice andbecause, in any event, the scope of my recommended Orderherein would be unaffected by any finding in this respect,I shall not decide whether Friel's conduct infringed upon4 It was Symonds who testified regarding the latter statement.Manchesteris the headquarters of Respondent's parentcorporation,Silver BrothersSymonds explained at the hearingthat he hada wifeand two children tosupport andwas apprehensive about theaffect of unionization on his ownjob.SThe abovefindings are based upon the credited and undenied testimonyof Fannie.the employees' statutory rights.583D. Begley's LayoffIt is undisputed that Respondent suffers abusinessslump each year during the months of January, February,and March. In late 1971 Respondent had in its employ, inaddition to the three drivers, a helper, Bernie Richmond.General Manager Friel and Warehouse Manager Symondsdecided in late December 1971 that in view of the expecteddecrease in the sale of beer which would start in January,one of the four employees should be temporary laid off,effective as of January 1, 1972. They discussed whether theyshould lay off Begley, who had been hired by RespondentinMay 1971 and whom Symonds described as a "very goodworker" who could drive the trucks as well as do warehousework, or Richmond, who had worked for Respondent forseveral years but who was unable to drive. Richmond hadbeen the only employee laid off before in slumpseasons.Moreover, he had been laid off every once in a while, ac-cording to Symonds, because he was not in good health andwould have relapses during the heat of the summer. Sy-monds understood his situation and would give him time offevery 2 or 3 weeks. In addition, Richmond always hadanother job, as bartender in a local club, which he couldperform when he wanted it. In these circumstances, particu-larly the fact that Richmond had another job to go to anditwould not be a hardship for him, it was decided to lay offRichmond rather than Begley.6 Richmond was accordinglygiven the customary week's notice and laid off as of January1, 1972.Within about 2 weeks after the layoff of Richmond,according to Friel, he noticed that Respondent's gross vol-ume of sales was "very, very low" and that a comparison ofsales figures with prior years showed that the business slump"was more drastic thanusual."He testified, "The figureswill bear us out on that "7 Friel further testified that onJanuary 14 he went over these figures with Symonds andtold him in the late afternoon on their way home from workthat he "wanted to tighten the reins a little further to savemore money." Symonds asked how that could be done andFriel suggested that Begley be laid off and that Richmondbe rehired. Since Begley's salary was $30 a week more thanRichmond's had been, Respondent would save $30 a weekunder that plan. According to Friel, he instructed Symondsto lay Begley off as of January 21 and assumed that henotified Begley on Monday, January 17.Symonds, while at first confirming Friel's testimonythat Friel had shown him the records on January 14 whichindicated that business was poor and suggested laying Beg-ley off and recalling Richmond, he later testified that thisdiscussion with Friel was at the Pub in Keene and that "hedidn't show me no records, it's none of my business on therecords." He further testified that no discussion about lay-ing off Begley occurred prior to the meeting in the Pub.Symonds concededly did not give Begley a week's notice of6 Begley, as heinformed Respondent at the timeof being hired,was work-ing 20 hoursa weekat the Post Office,hopingsome dayto become a full-timeemployee there, but these hopes had not materalized at the time of thehearing in this case.7The salesfigures, accordingto Friel,are kept in Respondent's office inKeene and are computedon a weekly as well as a monthly basis. 584DECISIONSOF NATIONALLABOR RELATIONS BOARDthe layoff, as was customary. According to Symonds, he didnot call Begley and notify him over the weekend because he"had no reason to"; he did not notify Begley during the dayon Monday because he was too busy; he did not notifyBegley on Monday night when he allegedly called Rich-mond to return to work although he then remembered thathe had not informed Begley; and he did not notify Begleyon Tuesday morning, January 18, because "it slipped mymind."s It was not until Tuesday afternoon, after Begleyreturned from his delivery route, that Symonds told himthat he was being laid off at the end of the week becausehe was making more money than Richmond had been mak-ing.9 The other employees, too, were not told of this decisionuntil Tuesday afternoon, just before Begley was told aboutit.Although, as already noted, Friel had been informedby Fannie on Tuesday morning, January 18, that all thedrivers had signed union cards, Symonds testified that hedid not know about it until Wednesday morning, January19, when Fannie told him. Both Symonds and Friel testifiedthat they did not even see each other on Tuesday.The General Counsel asks me not to credit the testimo-ny of Friel and Symonds as to the circumstances underwhich Begley was laid off. He contends that no decision tolay off Begley was made until after Friel learned at about10:45 a.m. on January 18 that all the drivers had signedunion cards.There is testimony by Fannie that when he drove outto lunch on January 18, he saw the cars of'both Friel andSymonds parked on the parking lot behind "the Legion" butthat he did not see Friel or Symonds. This testimony doesnot, of course, constitute evidence that Friel and Symondswere together but it does suggest that they could have seeneach other that day in Keene. There is also testimony byFriel that after he left the plant to avoid talking with UnionRepresentative Piper, he went, among other places, to Hins-dale to make calls on clubs and stores and testimony bySymonds that he, too, went to Hinsdale among other places.It is, of course, possible that they could have seen each otherthere.It is alsopossible that Friel knew the stores and clubsin Hinsdaleand other places which Symonds would likelyvisit and communicated with him by phone. Indeed, itseems only natural that Friel, feeling so strongly about theunionizationof the employees that he wanted to leave townto avoid talking to the union representative, would commu-nicate as soon aspossible with his warehouse managerabout that event. I am convinced that Friel did communi-cate with Symonds on January 18 prior to Symonds' an-nouncementof Begley's layoff. Exactly when and how isunimportant. This conclusion is fortified by Fannie's testi-mony thatseveral timesduring the afternoon of January 18,Symonds asked "Where's Jack [Friel]" and laughed as heasked it-in such a way as to lead Fannie to believe thatSymonds knew where he was.I am also convinced that Respondent did not decide tolay off Begley until after Friel learned about 10:45 a.m. ons Begley saw Symonds at about 7 a.m. and Friel at about 7.30 a.m. thatdal andspoke to each.Symonds did not tell him whether his layoff would be permanent ortemporary. Richmond, on the other hand, was told at the time of his layoffthat it would be only temporary.the morning of January 18 that the drivers had joined theUnion. Aside from the fact urged by the General Counselthat it is questionable whether a company whosegross an-nual volume of business exceeds $500,000 would lay off anadmittedly "very good worker" who could both drive anddo warehouse work and rehire a helper whose qualificationswere very limited in order to save $30 a week for a fewmonths, there are other deficiencies in Respondent's ac-count which persuade me that Respondent's asserted reasonwas not the true reason for its action. Respondent intro-duced no records in support of Friel's testimonythat salesduring the first period in previous years were substantiallylower. The only records introduced were brought in byRespondent's treasurer, Meyer Friedman, from Manchesterand were based upon information received by him in Marchor later. They showed only the sales and expenses for the2-month period of January and February, for the month ofMarch and for the 3-month period of January throughMarch, 1972. Not even the records showing Respondent'ssalesduring the first 2 weeks in January-on the basis ofwhich Friel purported to act-were produced. No recordsat all for comparable periods in 1971 or prior years wereintroduced although the Trial Examiner pointed out thatthose records would be necessary in order to substantiatethe oral testimony of Friel and Friedman thatbusiness wasworse during the first 2 weeks of January 1972 than duringcomparable periods in prior years. I can only conclude fromRespondent's failure to produce those pertinent records thatthe records, if produced, would not have supported Friel'stestimony regarding the comparably worse dropin salesduring the first 2 weeks of January.In addition to the factors above pointed out, I haveconsidered the inconsistent and contradictory testimony ofSymonds and Friel regarding Symonds' having been shownthe records by Friel on January 14, Symonds' failure to giveBegley the customary 1-week's notice before laying him off,Respondent's antiunion background and Friel's admittedattempt to avoid talking to the union representative afterlearning that his drivers had joined the Union, in conclud-ing that Respondent did not decide to lay Begley off untilafter learning on January 18 that he had joined the Unionand that Respondent was motivated by antiunion consider-ations inmaking its decision. I therefore find thatRespondent's layoff of Begley was in violation of Section8(a)(3) and (1) of the Act.E. Fannie's Constructive DischargeFannie was hired by Respondent in December 1968 asa truckdriver, his duties consisting of loading trucks in thewarehouse in the mornings, then delivering presold beer andother products to various stores. He worked on a salariedbasis and no specified number of hours of work were re-quired of him. In 1970 after the ownership of Respondent'sbusiness changed and Friel became its general manager andSymonds was promoted to warehouse foreman, Fannie wastold that sooner or later, he would "move up." About May1970 when one of the salesmen was injured, Symonds tookover some selling duties and Fannie was assigned to moreof the warehouse work which Symonds had been perform-ing, including the unloading of trailers and freight cars with DONAHUE BEVERAGES585the use of a forklift. Symonds acknowledged that Fanniewas a good worker and could do the work of two men.Fannie was the spokesman for the other employees inconnection with their union activities. It was he who wentto see General Manager Friel in July 1971 and told the latterthat the employees were thinking about joining the Unionand it was he to whom Friel turned to ascertain what theemployees were wanting as the price of refraining fromunion representation. It was also Fannie whom Friel ap-proached on January 18, 1972, to ascertain the meaning ofthe telephone call from the union representative.Symonds, whom Friel had placed in sole charge of thewarehouse,was very outspoken in his opposition to theUnion. As already related, it is undisputed that he toldFannie in July 1971 after Respondent had granted the em-ployee demands for improved wages and other workingconditions, that Respondent's headquarters in Manchesterhad been "excited" about the possibility of Fannie againstarting a union movement and that if he did so again, hewould probably lose his job. It is also undisputed that whenFannie informedSymonds on January 19 that the employ-ees had joined the Union, Symonds again warned Fannie,"You know, they're going to get rid of you for this, becauseyou have done this before, and I told you before." Shortlythereafter Symonds threatened to get even with Fannie "oneway or the other" for bringing the Union in.It is the General Counsel's contention that Symonds,insteadof discharging Fannie outright because of his unionactivities, started getting even with him by making his workmore arduous and less agreeable in an attempt to cause himto leave its employ and that Symonds succeeded in thatattempt on March 1, 1972, thereby constructively dis-charging him. The evidence bearing upon this contention isdescribed below.On Wednesday, January 19, the first day after Respon-dent learned from Fannie that he and the other two drivershad joined the Union, Symonds instructed Fannie to ac-company LaPoint on the long regular Wednesday trip toHanover, which LaPoint usually made with another driveror helper, and assigned Begley to perform work in the ware-house which Fannie would normally have done on Wednes-days. Fannie, as Symonds admittedly knew, had a regularengagement to bowl every Wednesday evening and it wouldbe difficult and sometimes even impossible for Fannie toreturn from the Hanover trip in time to meet his bowlingcommitment at 6:30 p.m. At the time he was hired 3 or 4years prior thereto Fannie had an understanding with Re-spondent that he would not be required to take the Hanoverroute because of his regular Wednesday engagement.1° Sy-monds offered no explanation for requiring Fannie to makethe Hanover trip on January 19 and I am persuaded that theassignment was in retaliation against Fannie for his promi-10 Symonds denied that he had ever agreed that Fannie would never becalled upon to take the Hanover route and stated that Fanniehad in facttaken the routeon four or five otheroccasionsduring his employment withRespondent. Although there may have beenno express agreementbetweenFannie andmanagement representativesthat Fannie would not be requiredto take the Hanover route, I am satisfied that there was an implicit under-standing to this effect The few occasions in the past on which Fannie hadin fact taken the route occurred,as Fannie explained,when by reason ofholidaysresulting in a short week,all the employees rearrangedtheir sched-ules to meetthe deliveryrequirements.nent role in the union movement.Fannie did get back in town on that occasion in timeto bowl butafter the warehouse was closed.Since he hadturned in his warehouse keys to Symonds that morning andcould not drive his truck into the warehouse,he called Sy-monds'home and left word that the truck was parked out-side the warehouse.About anhour later Symonds, from thewarehouse,telephoned Fannie at the bowling alley and toldhim to come to the warehouse and unload a trailer whichhad just arrived.There was an angry exchange after whichFannie agreed to do so but only after he had finished bowl-ing.AlthoughSymonds did not inform Fannie that hewould unload the trailer,he in fact did the unloading be-cause,as he explained,itwas a cold night and he did notwant to take a chance on the beer freezing.Itwas notunusual for Fannie to return to the plant at night or at anyother time to unload trailers as they came in, but on thisoccasion Fannie obviously felt that he was being purposelyharassed in being called from his bowling to do the job. Hisconclusion in this regard does not appear unreasonable.Fannie had been suffering from a cold for some timeand on the following day he called in sick and did not reportto work.When he returnedon Friday, January 21,he was againsent on along trip, the Andoverroute, which he had drivenonly aboutsix times during the entire course of his employ-ment.This apparentlywould not have been an objectiona-ble assignment except for the fact that it took him awayfrom most of his regular warehouse duties which he consid-ered more important.On Mondaymorning,January 24,when Richmondreturned from his layoff status,Symonds called both Fannieand Richmond into the warehouse and told them that sinceRichmond had the most seniority,he was being made "theboss" of the warehouse.As alreadynoted, Richmond wasonly a driver-helper.Apparentlybecause of a physical disa-bility,he could not perform all of the warehouse duties-such as using the forklift to unload trailers-which Fanniehad been performing.During Richmond's previous tenurewithRespondent prior to his layoff onJanuary1, it wasFannie,not Richmond,who had been performing the moreimportant warehouse work. Symonds' action in placingFannie,who was making$130 a week and had been assuredin 1970 that he would"move up" with the Company, in asubordinate position to that of Richmond,who was makingonly $90 a week but had not signed a union card,was clearlyan attempt to humiliate Fannie and retaliate against himbecause of his role in bringing the Union into the plant.As the election date drew near, Symonds, it wouldappear,renewed his attempts to make work unpleasant forFannie.After requiring him to return to the warehouse at7 p.m. on Thursdaynight,February 24,and again at 5 a.m.the next morning to unload trailers, Symonds, contrary tothe usual practice, assigned LaPoint and-Richmond to takethe short runs and assigned Fannie,working alone,to takethe longer routes carrying a load of cases almost as heavyas the combined number handled by LaPoint and Rich-mond.At thehearing,Symonds explained that the extraheavy workload assigned Fannie on this occasion was dueto the fact that the extra cases of beer could be delivered byFannie without his going out of his way, whereas the drivers 586DECISIONSOF NATIONAL LABOR RELATIONS BOARDin the other truck would have had to travel an extra 20 milesto make the delivery. The assignment of these extra loadsto deliver might not have been considered by Fannie to beunreasonable had it not been for the fact that he had beenrequired to work the night before and had to start workingagain at 5 a.m. that morning.The assignment may also havebeen considered unduly arduous, too, because Fannie stillhad a cold and Symonds was aware that he was not feelingup to par. I am persuaded that there was justification forFannie's belief that Symonds was assigning him more ardu-ous work because of his role in the Union.On the following Monday, Fannie reported that he wasilland did not work.When he returned on Tuesday, February 29, he wasdirected to add Charlestown to his regular Claremonteroute. This meant that about one-half of the cases LaPointhad for his whole route were put on Fannie's truck. Fannieasked why he was being given this added work and Sy-monds replied that Richmond was going with him and thatFannie could handle it. Fannie then performed the extrawork.The next day, March 1, was the date of the representa-tion election and also Fannie's bowling engagement. AsFannie started loading LaPoint's truck for the long Hanovertripwhich LaPoint normally took, Symonds stated thatFannie was taking the Hanover route that day. Fannieasked why and Symonds replied, "Because you are." Fannieprotested that it was not "fair" and that he had taken halfof LaPoint's route on the day before. Symonds then statedthat LaPoint had "to go somewhere."" Fannie did not be-lieve Symonds because LaPoint had already told him thathe would be at work that day. In anger, Fannie dropped asteel plate which was standing on the floor and one end ofwhich he held in his hands, and left the warehouse. Fannietestified: "I had had it with him, all that I could take. I justwasn't going to take any more, I didn't see any reason to."After Fannie walked out, Symonds took the Hanover route.Fannie has not worked for Respondent since walking out.I am satisfied on the basis of all the evidence thatSymonds did, as the General Counsel contends, discrim-inate against Fannie by making his work more arduous andunpleasant because of his role in bringing the Union intothe plant and that he did this in order to discourage unionmembership and activities of the employees. Symonds' re-peated retaliatory treatment of Fannie caused the latter towalk off his job on March 1 and constituted a constructivedischarge of Fannie, in violation of Section 8(a)(3) and (1)of the Act.I do not regard it as significant whether Respondent,as it asserts,held Fannie's job open until after starting timeon March 2 before replacing him and that Fannie had beentold by employee LaPoint on the afternoon of March 1,when he appeared at the plant to vote, that he still had his" Symonds' explanation at the hearing for assigning Fannie the Hanoverroute on Wednesday was that Fannie had taken sick leave on Monday andSymonds was attempting to see that Fannie made up for the time he had lost.But for Symonds'hostility toward Fannie because of his role in the Union,however,Ido not believe that he would have saddled Fannie with theadditional heavy schedules,knowing he was still suffering from his cold.Compare Symonds'sympathetic treatment of Richmond, mentionedsupra,in giving Richmond time off every 2 or 3 weeks during the summers becauseRichmond suffered from the heat.job.'2 Fannie had walked off the job because of Symonds'discriminatory treatment of him and had no reason to be-lieve that Symonds would discontinue making his workmore arduous and unpleasant.In the absence of some assur-ance from Respondent that this discrimination against himwould cease,he was warranted in refusing to return.F. Respondent's Violationof Section8(a)(5) and(1) of the Act;Disposition of Case1-RC-11923As already noted, all employees in the appropriate bar-gaining unit except Richmond, who was on layoff statusand working elsewhere, designated the Union to representthem on January 17 and Respondent's general manager,Friel, was informed of this fact by Fannie on the followingmorning. Respondent never expressed any doubt and it ismanifest that Respondent had no doubt as to the Union'smajority status on January 18. It concedes that the Unionrequested it to bargain on or about that date and that it didthen and has continued since that date to refuse to bargainwith the Union. I am convinced that Respondent had nodoubt as to the Union's majority status on January 18, 1972,and that its refusal to bargain was motivated by a rejectionof the collective-bargaining principle and its desire to gaintime in which to dissipate the Union's majority status. Itsrefusal to bargain was therefore in violation of Section8(a)(5) and (1) of the Act.13Nevertheless, the Union on January 19, 1972 filed arepresentation petition and proceeded to an election, whichit lost.Whether or not a bargaining order is appropriate istherefore controlled by the principles set forth inN.L.R.B.v.Gissel Packing Co.,395 U.S. 575, 614-615. There theCourt stated that where the Union is shown to have had amajority at one point but has lost that majority followingemployer unfair labor practices which "have the tendencyto undermine majority strength and impede the electionprocesses," and those unfair labor practices are of such anature as to make it unlikely that a rerun election couldfairly reflect the employees' sentiments regarding union rep-resentation, a bargaining order is appropriate. The flagrantunfair labor practices engaged in by Respondent subse-quent to the filing of the representation petition-includingthreats to close the Keene plant and operate out of Man-chester to avoid dealing with the Union, threats to get ridof and to get even with Fannie for bringing the Union in,and its discriminatory treatment of Fannie which finallyresulted in his walking off the job-not only constitutegrounds for setting aside the results of the March1 electionbut are of such a nature as to make slight the possibility thata rerun election could reflect the free and uncoerced senti-ments of the employees. TheGisselltests have clearly beenmet in this case. The union cards signed by the three drivers12I note,however,from Begley's undenied and credited testimony, thatSymonds soughton the afternoonof March I 'to replaceFannie byofferingto put Begley back to work thenext morning.Begley stated,however, thathe couldnot leave hiscurrent jobwithout giving some notice. Symondsreplied that he would have to hiresomeone else.3 Arthur F Derse, Sr, President and Wilder Mfg Co, Inc.,185 NLRB No.76, Snow & Sons,134 NLRB 709, enfd. 308 F.2d 687 (C.A.9); Joy Silk Mills,Inc,85 NLRB 1263, enfd. 185 F.2d 732 (C.A.D.C.),cert. denied341 U.S.-914. DONAHUEBEVERAGES587on January 17 when they voluntarily went to the Union'soffice forassistancemust be regarded as a more reliableexpression of their free choice than the election followingRespondent's extensive unfair labor practices. A bargainingorder is necessary, not only to remedy the unlawful refusalto bargain, but also to remedy the extensive unfair laborpractices occurring between the date the representation pe-tition was filed and the election was conducted.It will accordingly be recommended that the results ofthe election in Case 1-RC-11923 be set aside and that Re-spondent be ordered to bargain with the Union, upon re-quest.N.L.R.B. v. Gissel Packing Co.,395U.S. 575,607-608;Ace Foods, Inc.,192 NLRB No. 180;ColonialLincoln Mercury Sales, Inc.,197 NLRB No. 3;Garland Knit-tingMills of Beaufort, S.C., Inc.,178 NLRB 396.CONCLUSIONS OF LAW1.By coercively interrogating employees as to theirreasons for signing union cards, by threatening to closedown local operations and operate in another city to avoiddealing with the Union, and by threatening to get rid of andget even with the leading union spokesman because of hispart in bringing the Union into the plant, Respondent hasinterfered with, restrained, and coerced its employees in theexercise of their Section 7 rights in violation of Section8(a)(1) of the Act.2. By laying off employee Neil Begley and constructive-ly discharging employee Edward Fannie, Jr., because oftheir union membership and activities, Respondent has dis-criminated against them in violation of Section 8(a)(3) and(1) of the Act.3.All truckdrivers, helpers and warehousemen em-ployed by Respondent at its Keene, New Hampshire loca-tion,excluding office clerical employees, professionalemployees, guards, working foremen and other supervisorsas defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act, as amended.4.At alltimes sinceJanuary 17, 1972, the Union hasbeen, and now is, the exclusive representative of the em-ployees in the above appropriate unit for the purposes ofcollective bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing to recognize and bargain with the Unionon and after January 18, 1972, Respondent has engaged inand is engaging in unfair labor practices within the meaningof Section8(a)(5) and(1) of the Act.6. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYIt having been found that Respondent has engaged inunfair labor practices, my recommended Order will requirethat it cease and desist therefrom and take certain affirma-tive action necessary to effectuate the policies of the Act.In order to remedy Respondent's unlawful refusal tobargain, my recommended Order will require that it bargainwith the Union, upon request, with respect to rates of pay,wages,hours of employment, and other terms and condi-tions of employment,and that any understanding reachedshall be embodied in a signed agreement.Because Respon-dent is being directed to bargain collectively with the Uniondespite the fact that no designation of representative wasmade pursuant to the election procedures of Section 9 of theAct, it will further be recommended that the notice hereincontain language advising the employees of their right to adecertification election.SeeN.L.R.B. v.Priced-Less Dis-count Foods,Inc.,405 F.2d 67, and 407 F.2d 1325 (C.A. 6);Ace Foods,Inc.,192 NLRB No. 180.To remedy Respondent's discriminatory layoff of NeilBegley and its discriminatory constructive discharge of Ed-ward Fannie,Jr.,Respondent will be required to offer eachimmediate and full reinstatement to his former job, or if thejob no longer exists,to a substantially equivalent position,without prejudice to his seniority or other rights and privi-leges,and make each of them whole for any loss of earningshe may have suffered by reason of the discriminationagainst him by payment to him of a sum of money equal tothat which he would normally have earned from the dis-criminatory termination of his employment to the date ofRespondent's offer of reinstatement,less his net earningsduring such period.The backpay provided for herein shallbe computed on the basis of calendar quarters in the man-ner prescribedby theBoard inF.W.Woolworth Company,90 NLRB 289, with interest thereon at 6 percent as providedin IsisPlumbing&Heating Co.,138 NLRB 716. In the eventthese employees,or either of them, is working elsewhere atthe time Respondent offers him reinstatement,such offer ofreinstatement shall be subject to the right of the employeeto give his new employer reasonable notice before returningto work for Respondent.Block-Southland Sportswear, Inc.,170 NLRB936, 982,984, enf.420 F.2d 1296 (C.A.D.C.).The request made by Symonds on March 1 to Begley toreturn toworkon the following morning cannot be regardedas a valid offer of reinstatement because,as Begley in-formed Symonds,he could not leave his current employerwithout giving some notice.For the reasons set forth inConsolidated Industries,Inc.,108 NLRB 60, 61, fn.3, and cases cited therein, myrecommended Order will also contain a broad cease-and-desist provision.Upon the foregoing findings of fact,conclusions oflaw, and the entire record,and pursuant to Section 10(c) ofthe Act,Ihereby issue the following recommended:ORDER14Respondent, Donahue Beverages, Inc., its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Coercively interrogating employees concerningtheir reasons for joining Chauffeurs, Teamsters and HelpersUnion Local 633, a/w International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of America.14 In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommendedOrderherein shall,as provided in Section102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings, conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes. 588DECISIONSOF NATIONALLABOR RELATIONS BOARD(b) Threatening to close down local operations andInsofar as the complaint alleges violations of the stat-operate in another city to avoid dealing with the Union.ute not specifically found herein, it is hereby dismissed.(c)Threatening to get rid of or to get even with anyIt is further ordered that the election in Case I-RC-employee because of his role in the union movement.11923 be, and it hereby is, set aside and that proceeding is(d) Discouraging membership in the Union by layingherewith dismissed.off,discharging, or otherwise discriminating against anyemployee in regard to his hire, tenure of employment, orany term or condition of his employment.(e) Refusing to bargain upon request with the Union asthe exclusive collective-bargaining representative of the em-ployees in the following appropriate unit:All truckdrivers, helpers and warehousemen employedby Respondent at its Keene, New Hampshire location,excluding office clerical employees, professional em-ployees, guards, working foremen and other supervi-sors asdefined in the Act.(f) In any other manner interfering with, restraining orcoercing employees in the exercise of their rights guaranteedin Section 7 of the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Upon request, bargain collectively with the Unionas the exclusive representative of all employees in the appro-priate unit described above, and if an understanding isreached, upon request, embody such understanding in asigned agreement.(b) Offer to Neil Begley and Edward Fannie, Jr., imme-diate and full reinstatement to their former jobs, or, if thosejobs no longer exist, to substantially equivalent positions,without prejudice to their seniority and other rights andprivileges and make them whole for any loss of earningsthey may have suffered by reason of the unlawful discrim-ination against them in the manner set forth in the sectionof this Decision entitled "The Remedy."(c) Notify immediately the above-named individuals, ifpresentlyserving inthe Armed Forces of the United States,of their right to full reinstatement, upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.(d) Preserve and, upon request, make available to theBoardor its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(e)Postat itspremisesinKeene,New Hampshire,copies of the attached notice marked "Appendix."15 Copiesof said notice on forms provided by the Regional Directorfor Region 1, after being duly signed by Respondent's repre-sentative, shall be posted by it immediately upon receiptthereof, and bemaintainedby it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to its employees are customarily posted. Reasonablesteps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(f)Notify the Regional Director for Region 1, in writ-ing,within20 days from the date of the receipt of thisDecision, what steps the Respondent has taken to complyherewith.1615 In theevent thatthe Board'sOrder isenforced by a Judgment of aUnited States Court of Appeals, the wordsin the notice reading"Posted byOrder of the National LaborRelations Board"shall be changed to read"Posted Pursuantto a Judgmentof the UnitedStatesCourt of AppealsEnforcing an Order of the NationalLabor Relations Board."16 In the event that this recommendedOrder is adopted bythe Board afterexceptions have been filed,this provision shall be modified to read:"Notifythe RegionalDirectorfor Region 1, in writing,within 20 daysfrom the dateof this Order, whatsteps the Respondent has takento complyherewith."APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT coercively interrogate our employeesconcerning their reasons for joining Chauffeurs, Team-sters and Helpers Union Local 633, a/w InternationalBrotherhood of Teamsters, Chauffeurs,Warehouse-men and Helpers of America.WE WILL NOT threaten to close down our local oper-ation and operate out of another city to avoiddealingwith the Union.WE WILL NOT threaten to get rid of or get even withany employee because of his role in the union move-ment.WE WILL NOT lay off, discharge or in any other waydiscriminate in regard to the hire or tenure of employ-ment or any terms or conditions of employment of anyemployee to discourage his union membership or activ-ities.WE WILL NOT in any other way interfere with, re-strain or coerce our employees in the exercise of theirrights guaranteed under Section 7 of the National La-bor Relations Act.WE WILL offerreinstatement,with backpay plus 6percent interest, to Neil Begley and Edward Fannie, Jr.WE WILL notify immediately the above-named em-ployees, if presently serving in the Armed Forces of theUnited States, of their right to full reinstatement uponapplication after discharge from the Armed Forces, inaccordance with the Selective Service Act and the Uni-versalMilitary Training and Service Act.WE WILL,upon request, bargaincollectively withthe Union as the exclusive representative of our em-ployees in the following appropriate unit:All truckdrivers, helpers and warehousemen em-ployed by us at our Keene, New Hampshire location,excluding office clerical employees, professional em-ployees, guards, working foremen and other supervi-sors as defined in the National Labor Relations Act.WE WILL also, upon request, embody any understandingreached in a signed agreement. DONAHUEBEVERAGES589DONAHUEBEVERAGES, INC.can only be done as the voluntary act and choice of the(Employer)employees and on their own initiative, without encour-agement or assistance from any representativeof manage-ment.DatedByThis is an official notice and must not be defaced by(Representative)(Title)anyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,Employees, pursuant to Section 9(c)(1) of the Nationalor covered by any other material. Any questions concerningLabor Relations Act, may,at anappropriatetime,petitionthis notice or compliance with its provisions may be direct-the National Labor Relations Board at the office set forthed to the Board's Office, Seventh Floor, Bulfinch Building,below for an election to decertify the Union as their collec-15New Chardon Street, Boston, Massachusetts 02114,tive-bargaining representative. The filing of such a petitionTelephone 617-223-3300.